         Case 1:20-cv-07940-JGK Document 11 Filed 07/07/21 Page 1 of 2




                               HERBERT S. FORSMITH
                                           ATTORNEY AT LAW


                                           26BROADWAY                C'OCUMENT
                                             17IBFLOOR               r·L'.::CTRONICf\LLY FllcD
                                         NEW YORK, NY 10004
                                          TEL: (212) 809-1772        DOC#                 .1   2J
                                          FAX: (212) 809-6122        [),' TE FILED:   ··-"'7~ 3_~~ __
July 7, 2021

Via Electronic Filing

The Honorable John G. Koeltl                         APPLICATION GRANTED
United States District Judge                             SO ORDl::RED
Daniel Patrick Moynihan
United States Courthouse                             ~ C((,,e!hr .
500 Pearl St.
New York, NY 10007-1312
                                     3/s--/cl/       John G. Koeltl, U.S.D.J.

                RE: Mosley v. Commissioner of Social Security, 20-cv-7940 (JGK)

Dear Judge Koeltl :

Your order of September 24, 2020 provided that:
   • in cases where the Plaintiff is represented by counsel, the Plaintiff shall file a motion for
       judgment on the pleadings within 60 days of the date on which the Defendant files the
       certified transcript of the administrative proceedings

Your order of February 16, 2021 provided that:
   • the answering brief must be filed within 60 days of the filing of the motion.
   • a reply must be filed within 21 days thereafter.

I am compelled to respectfully request a 60-day extension of time and am proposing that:
    • by August 31, 2021 , Plaintiff shall file a motion for judgment on the pleadings
    • by October 30, 2021, Defendant shall file an answering brief
    • by November 20, 2011 Plaintiff shall file a reply, if any.

This is Plaintiffs first request for an extension.

Counsel for the Commissioner has informed me that she consents to this extension.

Thank you for your consideration.

Respectfully submitted,

Isl Herbert S Forsmith
        Case 1:20-cv-07940-JGK Document 11 Filed 07/07/21 Page 2 of 2




Cc:   Susan D. Baird
      U.S. Attorney's Office, SDNY (St Andw's)
      One St. Andrew's Plaza
      New York, NY 10007
